DETAILED ACTION
The office action is in response to application filed on 11-6-20. Claims 1-18 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claims 15 and 17, the phrase “without receiving" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by  US 2019/0052114 to LEE et al. (“LEE”).
Regarding claim 1, LEE discloses an electronic apparatus (para; 0012, lines 3-4, apparatus includes of a target a first antenna configured to transmit a first 
signal including receive power-related information) with the plurality of antennas; and a control circuit (fig. 3, 320) configured to: detect an object in a direction of the beam (fig. 3, sensor 335 include an antenna for transmitting waves or an antenna for receiving reflected waves) based on the second wireless signal received at a plurality of timings (para; 0048, lines 15-16, wireless power transmitter 100 at the time corresponding to the second frame image); and change a shape of the beam by controlling at least either an amplitude or a phase (para; 0049, lines 3-7, wireless power transmitter 100 may control at least one of the phase or amplitude of each electrical signal input to a respective one of the patch antennas so that sub 
Regarding claim 2, LEE discloses the control circuit is configured to detect the object in the direction of the beam based on at least a time domain waveform (para; 0070, lines 5-9, the time interval between two adjacent ones of the samples may be, e.g., 13 ps, in which it will readily be appreciated by one of ordinary skill in the art that the time interval includes a waveform and is not limited thereto) or a frequency domain waveform of the second wireless signal received at the plurality of timings.
Regarding claim 3, LEE discloses the control circuit is configured to reduce a gain of the beam in a direction the object (para; 0056, lines 17-22, the processor 320 may determine the position of the organism using a plurality of transceivers and may produce RF waves such that beamforming is possible in the position of the electronic device 150 without having a designated magnitude or more in the corresponding position) is detected.
Regarding claim 4, LEE discloses the control circuit is configured to increase a gain of the beam in a direction the object is not detected (para; 0056, lines 17-22, the processor 320 may determine the position of the organism using a plurality of transceivers and may produce RF waves such that beamforming is 
Regarding claim 5, LEE discloses the control circuit is configured to: receive the second wireless signal from a plurality of angles (para; 0042 and fig. 1); determine that the object is moving in a certain direction based on the fact that the object is detected in angles which are adjacent with respect to a rotational direction (para; 0061, lines 13-16, (e.g., motion sensing information, such as acceleration sensing information or rotation sensing information or information associated with the magnitude of power, such as voltage or current)) at a plurality of timings (para; 0048, lines 15-16, wireless power transmitter 100 at the time corresponding to the second frame image); and reduce a gain of the beam in a direction the object is moving (para; 0056, lines 17-22, the processor 320 may determine the position of the organism using a plurality of transceivers and may produce RF waves such that beamforming is possible in the position of the electronic device 150 without having a designated magnitude or more in the corresponding position).
Regarding claim 6, LEE discloses the control circuit is configured to select the beam which is transmitted from a predetermined set of beams (para; 0042, lines 19-21, beamforming, a technique for controlling RF waves to be subject to constructive interference at a certain point).
Regarding claim 7, LEE discloses the control circuit is configured to reduce (para; 0056, lines 17-22, the processor 320 may determine the position of the organism using a plurality of transceivers and may produce RF waves such that beamforming is possible in the position of the electronic device 150 without having a designated magnitude or more in the corresponding position) at least a transmission power (para; 0040, lines 18-21, at least one of the amplitude and phase of RF waves produced by the patch antennas 111 to 126 may be adjusted by the wireless power transmitter 100) or a duty ratio of the first wireless signal when the object is detected in the direction of the beam.
Regarding claim 8, LEE discloses the control circuit is configured to execute a power transmission process (para; 0046, lines 57-58, wireless power transmitter 100 compare the transmission time and reception time of the communication signal) and a measurement (para; 0046, lines 19-21, wireless power transmitter 100 analyze receive waves measured over time and para; 0064, lines 15-17, the communication circuit 357 send out the communication signal including receive power-related information) process alternately, wherein the power transmission circuit is configured to transmit the beam during the power transmission process (para; 0056, lines 17-22, the processor 320 determine the position of the organism using a plurality of transceivers and may produce RF waves such that beamforming is possible in the position of the electronic device 150 without 
Regarding claim 9, LEE discloses the control circuit is configured to change a directivity of the transmitted beam at each of the power transmission processes using a first set of beams (para; 0047, lines 29-31, wireless power transmitter 100 determine the position of the electronic device based on at least one of the amplitude, phase, or time of reception of the receive wave received on at least one receiving antenna) including a plurality of beams, each of the plurality of beams having different directivities.
Regarding claim 10, LEE discloses the control circuit is configured to detect the object in directions of at least either one of the beams included in the first set and change the directivity of the transmitted beam (para; 0049, lines 3-7, wireless 
Regarding claim 11, LEE discloses the control circuit is configured to confirm that the object is no longer detected in the directions of at least either one of the beams included in the first set (para; 0048, lines 3-6, The wireless power transmitter 100 may analyze obtained images and determine the position of at least one of the electronic device or object based on the result of analysis) and change the directivity of the transmitted beam at each of the power transmission processes, using the first set (para; 0047, lines 29-31, wireless power transmitter 100 determine the position of the electronic device based on at least one of the amplitude, phase, or time of reception of the receive wave received on at least one receiving antenna).
Regarding claim 12, LEE discloses the control circuit is configured to detect the object and determine the direction of the object after at least either increasing the directivity of the plurality of antennas during reception or extending a reception period (para; 0046, lines 19-21, wireless power transmitter 100 analyze receive waves measured over time and para; 0064, lines 15-17, the communication circuit 357 may send out the communication signal including receive power-related information) of the second wireless signal.
Regarding claim 13, LEE discloses a sensor circuit (fig. 3, 335) configured to detect the object, wherein the control circuit is configured to detect the object in the direction of the beam based on additionally a signal of the sensor circuit (para; 0059, lines 2-5, processor 320 determine whether the type of object determined using the sensor 335 is an organism or electronic device depending on whether the communication signal 359 is received), and change the shape of the beam by controlling at least the amplitude or the phase (para; 0049, lines 3-7, wireless power transmitter 100 control at least one of the phase or amplitude of each electrical signal input to a respective one of the patch antennas so that sub RF waves constructively interfere with one another in the position determined) of the first wireless signal provided to the plurality of antennas.
Regarding claim 14, LEE discloses an electronic apparatus (para; 0012, lines 3-4, apparatus includes of a target a first antenna configured to transmit a first 
Regarding claim 15, LEE discloses a wireless communication apparatus (fig. 3, 357) configured to transmit the second wireless signal without receiving power transmission by the first wireless signal transmitted from the electronic apparatus (para; 0058, lines 2-4, wireless power transmitter 100 may receive a communication signal 359 from the electronic device 150 through the antennas 341, 342, and 343). 
Regarding claim 16, LEE discloses a power transmission apparatus transmitting a beam (para; 0009, lines 2-3, wireless power transmitters capable of locating an organism by comparing a clutter map) of a first wireless signal (para; 0010, lines 8-11, first clutter map representing a reflection characteristic of an object positioned around the wireless power transmitter based on, at least, first data obtained by the sensor during a first period) from a plurality of antennas (para; 0010, line 5, plurality of patch antennas); a power receiving apparatus (fig. 3, 150) receiving power supplied by the beam of the first wireless signal; the power receiving apparatus transmitting a second wireless signal (para; 0046, lines 19-21, wireless power transmitter 100 may analyze receive waves measured over time and para; 0064, lines 15-17, The communication circuit 357 may send out the 
Regarding claim 17, LEE discloses a wireless communication apparatus (fig. 3, 357) transmitting the second wireless signal without receiving power transmission by the first wireless signal (para; 0058, lines 2-4, wireless power 
Regarding claim 18, LEE discloses the measuring circuit receives the second wireless signal transmitted (para; 0046, lines 19-21, wireless power transmitter 100 analyze receive waves measured over time and para; 0064, lines 15-17, The communication circuit 357 send out the communication signal including receive power-related information) from a wireless communication apparatus (fig. 3, 357) which does not receive power transmission by the first wireless signal from the power transmission circuit (para; 0058, lines 2-4, wireless power transmitter 100 may receive a communication signal 359 from the electronic device 150 through the antennas 341, 342, and 343).
Response to Arguments
Applicant’s argument filed on 11-6-20 with respect to claims 1-17 has been fully considered but are not persuasive. 
The applicant stated that “the power transmission and reception of the communication signal are performed by the same antenna(s), for example as indicated in the specification at page 9, lines 14 to 22”
The examiner respectfully disagree. First, see your specification page 9, lines 12 to 13 “In FIG. 1, different antennas were used for the reception of wireless signals 
 Lee discloses a communication signal received by a communication circuit. The wireless power transmitter may include a communication circuit with, e.g., a plurality of antennas (e.g., an antenna array). The wireless power transmitter may determine the position of the electronic device using at least one of the time of reception or the phase of the communication signal on each of the plurality of antennas. The wireless power transmitter may determine the position of the electronic device based on at least one of the amplitude, phase, or time of reception of the receive wave received on at least one receiving antenna and the wireless power transmitter receive a communication signal from the electronic device through the antennas. (See Lee fig. 3 and paras; 0058-0059)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836